PER CURIAM.
Appealing a sentence imposed for attempted aggravated battery, appellant argues the lower court erred by not establishing a specific amount of restitution and instead delegating the probation officer the responsibility of determining the appropriate amount of restitution. The state concedes error. It is well-established that restitution must be established by the sentencing court. See, e.g., Gray v. State, 535 So.2d 721 (Fla. 1st DCA 1988). Therefore, we REVERSE in part and REMAND for proceedings related to the imposition of restitution and for amendment of the probation orders regarding restitution, but appellant’s judgment of conviction and sentence are otherwise AFFIRMED.
BOOTH, LAWRENCE and VAN NORTWICK, JJ., concur.